COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00432-CR


HUGO CARDENAS FLORES                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                          STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1360208D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Hugo Cardenas Flores attempts to appeal from his conviction for

aggravated sexual assault of a child. Flores pleaded guilty pursuant to a plea

bargain, and in accordance with the plea bargain, the trial court sentenced him to

twenty-seven years’ confinement.     The trial court’s certification of his right to




      1
       See Tex. R. App. P. 47.4.
appeal states that this case “is a plea-bargain case, and the defendant has NO

right of appeal.” See Tex. R. App. P. 25.2(a)(2).

      On October 20, 2014, we notified Flores that this appeal may be dismissed

based on the trial court’s certification unless he or any party desiring to continue

the appeal filed a response on or before October 30, 2014, showing grounds for

continuing the appeal. See Tex. R. App. P. 25.2(d), 44.3. No response has

been filed.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 29, 2015




                                         2